Registration Nos. 333-124214 811-21757 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. ¨ Post-Effective Amendment No.112 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No.106 x (Check appropriate box or boxes) American Independence Funds Trust (Exact Name of Registrant as Specified in Charter) 80 THEODORE FREMD AVENUE RYE. NEW YORK 10580 (Address of Principal Executive Offices) REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: (646) 747-3477 ERIC RUBIN, PRESIDENT AMERICAN INDEPENDENCE FINANCIAL SERVICES, LLC 80 THEODORE FREMD AVENUE RYE, NEW YORK 10580 COPIES TO: JON RAND DECHERT LLP
